    Case: 1:18-cv-07224 Document #: 38 Filed: 02/08/21 Page 1 of 17 PageID #:674




                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF ILLINOIS
                                  EASTERN DIVISION

CLEOTILDE D.,

                            Claimant,
                                                          No. 18 C 7224
                  v.
                                                          Magistrate Judge Jeffrey T. Gilbert
ANDREW SAUL,
Commissioner of Social Security,

                            Respondent.

                            MEMORANDUM OPINION AND ORDER

        Cleotilde D. 1 (“Claimant”) seeks review of the final decision of Respondent Andrew Saul, 2

Commissioner of Social Security (“Commissioner”), denying Claimant’s application for

Supplemental Security Income benefits under Title XVI of the Social Security Act (“Act”).

Pursuant to 28 U.S.C. § 636(c) and Local Rule 73.1, the parties have consented to the exercise of

jurisdiction of a United States Magistrate Judge for all proceedings, including entry of final

judgment. See [ECF No. 7]. The Court has jurisdiction pursuant to 42 U.S.C. §§ 405(g) and

1383(c). Claimant filed a Brief in Support of Reversing the Decision of the Commissioner of

Social Security [ECF No. 24]. The Commissioner filed a Response to Plaintiff’s Motion for

Summary Judgment [ECF No. 31], and Claimant filed a Reply [ECF No. 32]. This matter is fully

briefed and ripe for review. For the reasons discussed below, Claimant’s request that the Court

reverse the Commissioner’s decision is granted, and this case is remanded to the Social Security

Administration for further proceedings consistent with this Memorandum Opinion and Order.


1
 Pursuant to Northern District of Illinois Local Rule 8.1 and Internal Operating Procedure 22, the Court
will identify the non-government party by using his or her first name and the first initial of the last name.
2
 Andrew Saul was sworn in as Commissioner of Social Security on June 17, 2019. Pursuant to Federal
Rule of Civil Procedure 25(d), the Court has substituted Commissioner Saul as the named defendant.
                                                     1
    Case: 1:18-cv-07224 Document #: 38 Filed: 02/08/21 Page 2 of 17 PageID #:675




                 PROCEDURAL HISTORY BEFORE THE COMMISSION

       On October 14, 2015, Claimant filed an application for Supplemental Security Income

benefits pursuant to Title XVI of the Social Security Act based on a mental health disability,

including paranoia, delusions, and depression. (R. 73, 86, 215, 235). Her application was denied

initially on December 1, 2015 (R. 67-71, 87), and upon reconsideration on March 8, 2016 (R. 95-

98), after which Claimant requested a hearing before an Administrative Law Judge (“ALJ”). (R.

101-104). On August 21, 2017, Claimant appeared and testified at a hearing before ALJ William

J. Mackowiak. (R. 41-54). At the hearing, Claimant was represented by attorney Stephen Tousey.

(R. 99, 100). During the hearing, the ALJ also heard testimony from vocational expert (“VE”)

Aimee Mowery. (R. 54-61).

       On November 15, 2017, the ALJ issued his decision denying Claimant’s application for

Supplemental Security Income benefits. (R. 20-33). In finding Claimant not disabled within the

meaning of the Act, the ALJ followed the five-step evaluation process required by Social Security

Regulations for individuals over the age of 18. See 20 C.F.R. § 416.920(a). At step one, the ALJ

found that Claimant had not engaged in substantial gainful activity since October 14, 2015, which

is the date she filed for Supplemental Security Income benefits. (R. 22). At step two, the ALJ

found that Claimant has severe impairments, including affective disorder and anxiety disorder, as

defined by 20 C.F.R. § 416.920(c). (R. 22). The ALJ also acknowledged that Claimant has a

recurrent history of headaches. (R. 22-23), but he found that “[t]here was nothing in the record that

indicated the claimant had experienced more than minimal work-related limitations due to

headaches” so he concluded that it was not a severe impairment. (R. 23).

       At step three, the ALJ determined that Claimant did not have an impairment or combination

of impairments that met or medically equaled the severity of one of the listed impairments in 20



                                                 2
    Case: 1:18-cv-07224 Document #: 38 Filed: 02/08/21 Page 3 of 17 PageID #:676




C.F.R. Part 404, Subpart P, Appendix 1 (20 C.F.R. §§ 416.920(d), 416.925 and 416.926). (R. 23).

The ALJ considered the severity of Claimant’s mental impairments, individually and in

combination, and determined that her impairments did not meet or medically equal the criteria of

listings 12.03, 12.04, or 12.06. (R. 23). The ALJ also considered whether Claimant’s mental

impairments created any functional limitations to satisfy the “paragraph-B criteria.” (R. 23).

Ultimately, the ALJ made the paragraph-B findings that Claimant had only mild and moderate

mental limitations. (R. 23-26). Specifically, the ALJ found Claimant had mild limitations in

understanding, remembering, or applying information and in adapting or managing oneself and

moderate limitations in interacting with others and in concentrating, persisting, or maintaining

pace without any explanation. (R. 26).

        The ALJ then found Claimant has the residual functional capacity (“RFC”) to perform a

full range of work at all exertional levels but that she has environmental limitations that require

avoiding concentrated exposure to hazards, including heights and machinery. 3 (R. 27). The ALJ

also found further limitations to work that require: no more than simple workplace changes; no

more than simple workplace judgment; no more than simple work-related decisions; no more than

occasional interaction with the public, coworkers, and supervisors; and no requirement of rapid

production quotas. (R. 27). In reaching his decision, the ALJ gave some weight to the opinion of

Claimant’s treating psychiatrist Dr. Jacob Moskovic, but he gave the most weight to the opinions

of the state agency consultants. (R. 30).

        At step four, the ALJ found that Claimant had no past relevant work. (R. 31). The ALJ

concluded at step five that Claimant could perform a significant number of jobs in the national



3
 Before proceeding from step three to step four, the ALJ assesses a claimant’s residual functional capacity.
20 C.F.R. § 416.920(a)(4). “The RFC is the maximum that a claimant can still do despite [her] mental and
physical limitations.” Craft v. Astrue, 539 F.3d 668, 675-676 (7th Cir. 2008).
                                                     3
    Case: 1:18-cv-07224 Document #: 38 Filed: 02/08/21 Page 4 of 17 PageID #:677




economy, such as hand packager, sorter, and laboratory equipment cleaner which were identified

by the VE. (R. 31-32).

       Based on all of these reasons, the ALJ found Claimant was not disabled under the Act. (R.

28). The Appeals Council declined to review the matter on August 30, 2018 (R. 1-8), making the

ALJ’s decision the final decision of the Commissioner and, therefore, reviewable by this Court.

See 42 U.S.C. § 405(g); see also Smith v. Berryhill, 139 S. Ct. 1765, 1775 (2019); Haynes v.

Barnhart, 416 F.3d 621, 626 (7th Cir. 2005).

                                  STANDARD OF REVIEW

       A decision by an ALJ becomes the Commissioner’s final decision if the Appeals Council

denies a request for review. See Sims v. Apfel, 530 U.S. 103, 106-07 (2000). Judicial review is

limited to determining whether an ALJ’s decision is supported by substantial evidence in the

record and whether the ALJ applied the correct legal standards in reaching his or her decision. See

Nelms v. Astrue, 553 F.3d 1093, 1097 (7th Cir. 2009). The reviewing court may enter a judgment

“affirming, modifying, or reversing the decision of the Commissioner of Social Security, with or

without remanding the cause for a rehearing.” 42 U.S.C. § 405(g).

       Substantial evidence “means – and means only – such relevant evidence as a reasonable

mind might accept as adequate to support a conclusion.” Biestek v. Berryhill, 139 S. Ct. 1148,

1154 (2019) (internal quotations omitted); see also Richardson v. Perales, 402 U.S. 389, 401

(1971). A “mere scintilla” of evidence is not enough. Biestek, 139 S. Ct. at 1154; Scott v.

Barnhart, 297 F.3d 589, 593 (7th Cir. 2002). Even when there is adequate evidence in the record

to support the decision, the findings will not be upheld if the ALJ does not “build an accurate and

logical bridge from the evidence to the conclusion.” Berger v. Astrue, 516 F.3d 539, 544 (7th Cir.

2008) (internal quotations omitted). In other words, if the Commissioner’s decision lacks



                                                4
     Case: 1:18-cv-07224 Document #: 38 Filed: 02/08/21 Page 5 of 17 PageID #:678




evidentiary support or adequate discussion of the issues, it cannot stand. See Villano v. Astrue, 556

F.3d 558, 562 (7th Cir. 2009).

       Though the standard of review is deferential, a reviewing court must “conduct a critical

review of the evidence” before affirming the Commissioner’s decision. Eichstadt v. Astrue, 534

F.3d 663, 665 (7th Cir. 2008) (internal quotations omitted). The reviewing court may not, however,

“displace the ALJ’s judgment by reconsidering facts or evidence, or by making independent

credibility determinations.” Elder v. Astrue, 529 F.3d 408, 413 (7th Cir. 2008).

                                          ANALYSIS

       Claimant argues that the ALJ committed multiple errors in his analysis, including: (1)

failing to explain his findings on the paragraph-B criteria; (2) failing to properly evaluate

Claimant’s statements regarding the intensity, persistence, and limiting effects of her symptoms

under Social Security Regulation 16-3p; (3) failing to address and account for Claimant’s

psychotic symptoms and her limitations in concentration, persistence, and pace in the RFC

determination; (4) not properly considering the opinion of Claimant’s treating psychiatrist; and (5)

not applying the correct legal standards throughout the five-step process. The Court will address

some of Claimant’s arguments below as necessary to resolve her pending motion.

I.     The ALJ’s Findings On Claimant’s Functional Limitations Are Deficient And Not
       Supported With Any Explanation

       Claimant argues that the ALJ’s findings on the severity of her mental impairments and the

resulting functional limitations for the paragraph-B criteria are conclusory and lack any

explanation. The Court agrees with Claimant.

       When a claimant alleges a disability due to a mental impairment, an ALJ is obligated to

employ a special technique when evaluating the claim. See 20 C.F.R. § 416.920a(a); see also Craft

v. Astrue, 539 F.3d 668, 674 (7th Cir. 2008). The special technique has two steps. First, the ALJ

                                                 5
    Case: 1:18-cv-07224 Document #: 38 Filed: 02/08/21 Page 6 of 17 PageID #:679




must consider whether the claimant has a medically determinable mental impairment. See 20

C.F.R. § 416.920a(b)(1). If so, the ALJ then proceeds to the second step and rates the degree of

functional limitation(s) resulting from the mental impairment(s). See 20 C.F.R. § 416.920a(b)(2).

At this step, the ALJ considers four components: activities of daily living; social functioning;

concentration, persistence, or pace; and episodes of decompensation. See 20 C.F.R. §

416.920a(c)(3). In the first three areas, the degree of limitation is assessed using a five-point scale:

none, mild, moderate, marked, and extreme. In the fourth area for episodes of decompensation, the

degree of limitation is assessed using a four-point scale: none, one or two, three, and four or more.

See 20 C.F.R. § 416.920a(c)(4). These functional areas are known as the “B criteria.” See Craft,

539 F.3d at 674. The ALJ must incorporate these findings and conclusions in his decision. See 20

C.F.R. § 416.920a(e)(2).

        In this case, at the first step of the special technique, the ALJ found that Claimant has two

severe mental impairments, affective disorder and anxiety disorder, and that these medically

determinable mental impairments significantly limit her ability to perform basic work activities.

(R. 22). Next, the ALJ considered the degree of any functional limitations resulting from those

impairments. In doing so, the ALJ recounted (in four pages of his opinion) Claimant’s medical

history, her five-year treatment record, and her statements to the agency. (R. 23-26). Then, without

any explanation or reasoning to support his conclusions, the ALJ found that Claimant had mild

limitations in understanding, remembering, or applying information and in adapting or managing

oneself and moderate limitations in interacting with others and in concentrating, persisting, or

maintaining pace. (R. 26). Based on these findings, the ALJ concluded that the paragraph-B

criteria were not satisfied.




                                                   6
    Case: 1:18-cv-07224 Document #: 38 Filed: 02/08/21 Page 7 of 17 PageID #:680




       When making findings on the paragraph-B criteria, however, an ALJ is required to build

an accurate and logical bridge from the evidence to his conclusion. See Steele v. Barnhart, 290

F.3d 936, 941 (7th Cir. 2002). Courts have held that “[a] list of evidence punctuated with a

conclusion does not discharge an ALJ’s duty to form a logical bridge between the evidence and

his conclusion that [the claimant] has no marked limitations.” Pimentel v. Astrue, 2013 WL 93173,

at *9 (N.D. Ill. Jan. 8, 2013); see also Welch v. Colvin, 2014 WL 1413538, at *6 (S.D. Ind. Apr.

11, 2014) (“The special technique requires a detailed explanation of rankings. . . .”); Smith v.

Astrue, 2011 WL 722539, at *12 (N.D. Ill. Feb. 22, 2011) (noting that “cataloguing” the evidence

“is no substitute for analysis or explanation”). The ALJ did not provide any explanation for the

rankings and, therefore, did build the required logical bridge to his conclusions in this case. After

recounting a factual narrative of Claimant’s medical history and treatment record, the ALJ simply

made conclusory paragraph-B findings without any analysis or explanation as to how or why he

made them. This is an error requiring remand.

       To point out just a few deficiencies, the ALJ did not provide any explanation why he

concluded Claimant is only mildly limited in understanding, remembering, or applying

information when she had reported and documented memory problems, which her treating

psychiatrist Dr. Moskovic attributed, in part, to her medication. (R. 391, 463). The ALJ also did

not reconcile his finding that Claimant has a moderate limitation in concentration, persistence, and

pace with evidence in the record that she has ongoing hallucinations. (R. 461-63). In addition, the

ALJ found only moderate social limitations despite Claimant’s hallucinations, paranoia about

others, and noted mild agoraphobia (R. 381, 461-63). Lastly, the ALJ did not explain why

Claimant’s limitations in adapting or managing herself were only mild despite her reportedly




                                                 7
    Case: 1:18-cv-07224 Document #: 38 Filed: 02/08/21 Page 8 of 17 PageID #:681




significant dependence on her family for support and being “very delusional” (R. 26) as of

December 2016 with paranoia leading to even a fear of showering. (R. 391, 462).

        Claimant’s medical records and treatment history present evidence of varying degrees of

functioning, but the ALJ does not explain why he credited certain limitations and not others. See

Negron v. Colvin, 2017 WL 985642, at *8 (N.D. Ill. Mar. 14, 2017) (“The ALJ did not explain

how he reached his conclusions, and thus, it is unclear how the ALJ actually derived his paragraph

B findings. . . .”); Ripley v. Colvin, 2014 WL 2457702, at *10 (N.D. Ill. June 2, 2014) (explaining

that ALJ was not entitled to move from evidence “to evaluate the Paragraph B criteria without

explaining what evidence he relied on and how he reached his decision”). Finally, it is not clear

how or why the ALJ concluded that Claimant’s symptoms “were managed until at least December

2016” (R. 26) when there is some evidence in the record to the contrary. (R. 390-98; R. 461-78)

(Dr. Moskovic’s treatment notes and medication records showing that Claimant had a varying

degree of functionality between 2012 when she began her treatment with Dr. Moskovic and 2016

when she became more delusional). 4

        The Commissioner asserts that Claimant’s “argument is nothing more than a contention

that she would have weighed the evidence differently.” Commissioner’s Resp. [ECF No. 31], at


4
  See, e.g. and compare, Treatment Note 3/15/12, at R. 470 (“She is still delusional”); Treatment Notes
10/15/12 and 12/17/12, at R. 468 (“She is doing better” and “She is doing well overall”); Treatment Note
2/28/13, at R. 467 (“She is feeling depressed”); Treatment Note 4/26/13, at R. 467 (“She had another
episode of panic”); Treatment Note 9/24/13, at R. 466 (“She is afraid, she is anxious”)’ Treatment Note
11/7/13, at R. 466 (“Appears very flat, preoccupied, depressed. Afraid of ‘monsters’”); Treatment Note
4/22/14, at R. 465 (“She is going out and she feels better after”); Treatment Note 7/15/14, at R. 465 (“She
has been walking several times a week” and “She is expressing fear of taking a shower”); Treatment Note
9/29/14, at R. 465 (“She is doing better, [Husband] is spending more time at home since he is unemployed
now. She is in a better mood”); Treatment Note 5/19/15, at R. 464 (“She is doing better, especially since
her [husband] is home. Will be travelling to Washington State to see her family with her daughter who
came back from school in Italy”); Treatment Note 10/31/15, at R. 464 (“She is unwilling to take a shower
because she is afraid somebody. She has been going to church, but she is having some memory problems”);
Treatment Note 1/19/16, at R. 463 (“She had some trouble with her medication….Auditory hallucinations
reported”); Treatment Note 5/716, at R. 464 (“She hears a voice of Brambela”); Treatment Note 12/1/16,
at R. 462 (“She is very delusional and hallucinations up”).
                                                    8
      Case: 1:18-cv-07224 Document #: 38 Filed: 02/08/21 Page 9 of 17 PageID #:682




3. The Court disagrees. The underlying premise of Claimant’s argument is not that she wants this

Court to re-weigh the evidence, or weigh the evidence differently, but more fundamentally that we

do not know how the ALJ weighed the evidence, and therefore, the Court cannot determine

whether the ALJ’s conclusions are logical and reasonably supported by the evidence. There is no

dispute that it is not the Court’s task to reweigh the evidence or substitute its judgment for that of

the ALJ, but that is not what Claimant is asking the Court to do. The Court simply does not know

how the ALJ weighed the evidence, what parts of the record he relied upon, or how he evaluated

Claimant’s treatment history to make his paragraph-B findings. Because the Court cannot decipher

how the ALJ reached his conclusions, it cannot determine whether they are supported by

substantial evidence, and it will not speculate about that important issue.

        The bare recitation of Claimant’s medical history and treatment record is not enough to

support the ALJ’s paragraph-B findings without any explanation to support those conclusions.

Accordingly, the ALJ’s assessment of the evidence at this step is not supported by substantial

evidence, and remand is required.

II.     The RFC Does Not Account For All Of Claimant’s Functional Limitations

        Claimant also argues that the ALJ failed to account for her deficiencies in concentration,

persistence, and pace in both the hypotheticals he posed to the VE and in his RFC assessment. The

Court again agrees with Claimant.

        It is well-settled law that all of a claimant’s limitations must be incorporated into both the

hypothetical(s) posed to the VE and the ALJ’s RFC assessment. See Varga v. Colvin, 794 F.3d

809, 813 (7th Cir. 2015); Yurt v. Colvin, 758 F.3d 850, 857 (7th Cir. 2014). Specifically, any

hypothetical posed to a VE must account for all documented physical and mental limitations,

including any limitations in “concentration, persistence or pace.” Ramirez v. Barnhart, 372 F.3d



                                                  9
   Case: 1:18-cv-07224 Document #: 38 Filed: 02/08/21 Page 10 of 17 PageID #:683




546, 554 (3rd Cir. 2004). “Though an RFC assessment need not recite the precise phrase

‘concentration, persistence, or pace,’ any alternative phrasing must clearly exclude those tasks that

someone with the claimant’s limitations could not perform.” Paul v. Berryhill, 760 F. App’x 460,

465 (7th Cir. 2019) (citing Moreno v. Berryhill, 882 F.3d 722, 739 (7th Cir. 2018)).

       In this case, the ALJ specifically found that Claimant had moderate limitations in

“concentrating, persisting, or maintaining pace.” (R. 26). The ALJ, however, did not use the words

concentration, persistence, or pace in any of the hypotheticals he posed to the VE but rather used

“alternative phrasing” to seemingly attempt to eliminate tasks that someone with Claimant’s

limitations would not be able to perform. Id. The Court will assume for the sake of argument,

given the phrasing in his decision, that the ALJ included in his RFC analysis the following

restrictions to target Claimant’s limitations in concentration, persistence, and pace: (1) “simple

workplace changes,” (2) “simple workplace judgment,” (3) “simple work-related decisions,” (4)

“occasional interaction with the public, co-workers, and supervisors,” and (5) no “rapid production

quotas.” (R. 27). These restrictions, however, do not necessarily address and/or fully account for

Claimant’s limitations in concentration, persistence, or pace.

       As the Seventh Circuit explained in Varga v. Colvin, 794 F.3d 809 (7th Cir. 2015), a

claimant’s limitations in concentration, persistence, or pace were not addressed by an RFC with

limitations to only simple work-related decisions and few workplace changes, which (as the

Seventh Circuit noted) addressed a claimant’s ability to adapt to the workplace. 794 F.3d at 815.

Specifically, the Seventh Circuit held that a limitation to simple workplace judgment is essentially

the same as a limitation to simple work-related decisions, and the court also concluded that a

limitation to only occasional interaction with the public, coworkers, or supervisors addressed

social functioning but did not address limitations in concentration, persistence, or pace. Id.



                                                 10
    Case: 1:18-cv-07224 Document #: 38 Filed: 02/08/21 Page 11 of 17 PageID #:684




        The only element of Claimant’s RFC in this case that addressed concentration, persistence,

or pace is the requirement that the work “not require rapid production quotas.” (R. 27). In Varga,

however, the Seventh Circuit found a similar limitation to no “fast-paced production” deficient

because there was no definition of “fast-paced production” which allowed the VE to assess whether

a person with that limitation could maintain the pace proposed. Id. In this case, the ALJ likewise

failed to provide any definition of no “rapid production quotas” which would have allowed the VE

to assess whether an individual with Claimant’s limitations had the ability to maintain the pace in

the jobs the VE identified. Consistent with the Seventh Circuit’s analysis in Varga, it is not clear

to this Court how limiting the proposed work to “simple workplace changes,” “simple workplace

judgment,” and “simple work-related decisions” necessarily accommodated Claimant’s moderate

limitations in concentration, persistence, and pace. 794 F.3d at 814-15. 5 The ALJ’s restrictions

to “simple workplace changes,” “simple workplace judgment,” and “simple work-related

decisions” deal with a claimant’s ability to adapt to the workplace, not specifically a claimant’s

limitations in concentration, persistence, and pace. Id. at 815 (“‘Few if any work place changes’

with limited ‘interaction with coworkers or supervisors’ deals largely with workplace adaptation,

rather than concentration, pace, or persistence.”). 6 Nor does eliminating “rapid production quotas”

account for a claimant’s limitations in pace, especially when the ALJ has left that term




5
  See also DeCamp v. Berryhill, 916 F.3d 671 (7th Cir. 2019); Radosevich v. Berryhill, 759 F. App’x 492,
495 (7th Cir. 2019); Paul v. Berryhill, 760 F. App’x. 460, 465 (7th Cir. 2019); Yurt, 758 F.3d at 858-
59; Stewart v. Astrue, 561 F.3d 679, 685 (7th Cir. 2009) (emphasizing that the “Commissioner continues
to defend the ALJ’s attempt to account for mental impairments,” i.e. limitations in concentration,
persistence, or pace, “by restricting the hypothetical to ‘simple” tasks,’ and we and our sister courts continue
to reject the Commissioner’s position”); Young v. Barnhart, 362 F.3d 995, 1003 (7th Cir. 2004).
6
 See also Mischler v. Berryhill, 766 F. App’x 369, 376 (7th Cir. 2019); Moreno v. Berryhill, 882 F.3d 722,
730 (7th Cir. 2018).


                                                      11
    Case: 1:18-cv-07224 Document #: 38 Filed: 02/08/21 Page 12 of 17 PageID #:685




undefined. 7 Without any clear definition, eliminating work that requires “rapid production quotas”

leaves both the VE and this Court to guess whether Claimant could perform at the pace required

of a hand packer, sorter, or laboratory equipment cleaner.

        The ALJ’s own explanation for Claimant’s RFC also suggests that the RFC was not

intended to address Claimant’s limitations in concentration, persistence, or pace. In his opinion,

the ALJ explained that the RFC limitations to no more than simple workplace changes, simple

workplace judgment, and simple work-related decisions and the limitation to no rapid production

quotas were intended to address Claimant’s difficulties with stress and changes in her routine and

did not mention her limitations with concentration, persistence, or pace. (R. 30) (“[T]here appears

to be a relation between increased stress and worsening of the claimant’s symptoms. Therefore, it

was reasonable to limit the claimant to work that required no more than simple, workplace changes,

required no more than simple workplace judgment, and required no more than simple work-related

decisions.”).

        Because the hypotheticals posed to the VE did not include any accommodations for

Claimant’s moderate limitations in concentration, persistence, or pace, and the ALJ’s RFC

determination similarly did not make any accommodation for those limitations, the RFC is

deficient and does not account for all of Claimant’s documented functional limitations. If

Claimant’s moderate deficiencies in concentration and pace had been included in the hypotheticals

posed to the VE, the Court does not know whether the VE would have modified or changed her


7
  See Varga, 794 F.3d at 815 (finding the ALJ’s hypothetical deficient and noting the ALJ’s failure to define
“fast-paced production” was “problematic” and rendered it “impossible” for the VE to accurately assess
limitations in pace); Mischler, 766 F. App’x at 376 (holding that failure to define “piecework” or “fast-
moving assembly line work” “makes it impossible for a VE to assess whether a person with those limitations
‘could maintain the pace proposed.’”; DeCamp, 916 F.3d at 675-76 (rejecting restrictions of “unskilled
work” with no “fast-paced production line or tandem tasks” “because there is no basis to suggest that
eliminating jobs with strict production quotas or a fast pace may serve as a proxy for including a moderate
limitation on concentration, persistence, and pace”).
                                                     12
   Case: 1:18-cv-07224 Document #: 38 Filed: 02/08/21 Page 13 of 17 PageID #:686




assessment as to whether there are jobs in the local or national economy that Claimant could

perform, and the Court cannot speculate about that.

       Without more explanation from the ALJ and a fulsome assessment from the VE (with all

of Claimant’s limitations included in the hypotheticals considered by the VE), the Court cannot

reconcile the ALJ’s finding that Claimant has moderate limitations in concentration, persistence,

or pace with the accommodations detailed in the RFC. Accordingly, remand is required for this

reason as well.

III.   The ALJ Did Not Provide Sufficient Reasons For Discounting Claimant’s Treating
       Psychiatrist

       Claimant next argues that the ALJ mischaracterized Claimant’s treating psychiatrist Dr.

Jacob Moskovic’s opinion and failed to provide sufficient reasons for rejecting it. The Court agrees

with Claimant in part.

       An ALJ must give controlling weight to a treating physician’s opinion if it is both “well-

supported” and “not inconsistent with the other substantial evidence” in the case record. See 20

C.F.R. § 416.927(c)(2); Scott v. Astrue, 647 F.3d 734, 739 (7th Cir. 2011). Because a treating

physician has “greater familiarity with the claimant’s condition and circumstances,” an ALJ “must

offer good reasons for discounting a treating physician’s opinion.” Campbell v. Astrue, 627 F.3d

299, 306 (7th Cir. 2010) (internal quotations omitted); Gudgel v. Barnhart, 345 F.3d 467, 470 (7th

Cir. 2003). Those reasons must be “supported by substantial evidence in the record; a contrary

opinion of a non-examining source does not, by itself, suffice.” Gudgel, 345 F.3d at 470.

       Even if an ALJ gives good reasons for not giving controlling weight to a treating

physician’s opinion, he still has to decide what weight to give that opinion. Campbell, 627 F.3d at

308. To do this, the ALJ must, by regulation, consider a variety of factors, including: (1) the length

of the treatment relationship and frequency of examination; (2) the nature and extent of the

                                                 13
   Case: 1:18-cv-07224 Document #: 38 Filed: 02/08/21 Page 14 of 17 PageID #:687




treatment relationship; (3) the extent to which medical evidence supports the opinion; (4) the

degree to which the opinion is consistent with the entire record; (5) whether the physician was a

specialist in the relevant area; and (6) other factors that validate or contradict the opinion. See 20

C.F.R. § 416.927(c)(2)-(6); see also Scrogham v. Colvin, 765 F.3d 685, 697 (7th Cir. 2014). “An

inadequate evaluation of a treating physician’s opinion requires remand.” Cullinan v. Berryhill,

878 F.3d 598, 605 (7th Cir. 2017).

       Dr. Moskovic completed a medical source statement dated August 3, 2017 in which he

opined that Claimant was limited by her mental impairments. (R. 479-84). Specifically, he opined

that Claimant is “totally dysfunctional” with a “continuously impaired functional capacity.” (R.

484). He also observed that Claimant is “socially withdrawn and completely dependent on family

members.” (R. 484). Dr. Moskovic further opined that Claimant suffered from “severe, long

lasting psychotic episode or status with very poor prognosis.” (R. 484). The ALJ stated that he

gave Dr. Moskovic’s opinion “some weight” (R. 30), but the ALJ did not fully explain what

portions of Dr. Moskovic’s opinion he credited and what portions he rejected. In addition, the

Court agrees with Claimant’s contention that the ALJ mischaracterized portions of Dr. Moskovic’s

opinion and then relied on those mischaracterizations to support his decision to discount it. This

means that the ALJ’s decision to discount Dr. Moskovic’s opinion was not supported by substantial

evidence.

       More specifically, without citation to the record, the ALJ stated that Dr. Moskovic opined

that “the severity of psychosis symptoms” that Claimant “has experienced since 2012 kept her

housebound and caused marked functional limitations.” (R. 30). Claimant, however, asserts that

Dr. Moskovic never opined Claimant was housebound. In his August 3, 2017 opinion and

functional assessment (R. 478-84), Dr. Moskovic noted that Claimant would decompensate if she



                                                 14
   Case: 1:18-cv-07224 Document #: 38 Filed: 02/08/21 Page 15 of 17 PageID #:688




was subjected to even a minimal increase in mental demands or change in the environment. (R.

481). He also opined that for one or more years she has been unable to function outside a highly

supportive living arrangement. (Id.). The Court agrees with Claimant that these observations do

not necessarily translate to a conclusion that Claimant is “housebound” as the ALJ characterized

it in his opinion. (R. 30). Indeed, Dr. Moskovic’s treatment notes document that Claimant has not

been housebound. He noted that she has gone out with her family, goes to church, and planned to

travel out of state. (R. 464, 465).

       Moreover, at no point did Dr. Moskovic indicate that the marked functional limitations he

described extend back to 2012 as the ALJ also suggested in his opinion. (Id.) Dr. Moskovic was

asked to identify when Claimant first complained of symptoms consistent with a psychotic

disorder, and he identified February 13, 2012. (R. 480). But there is nothing in his opinion that

relates Claimant’s functional limitations back to that date. Rather, the form asked Dr. Moskovic

to identify whether Claimant had “current” marked limitations. (R. 481).

       The Court agrees with Claimant that the ALJ mischaracterized Dr. Moskovic’s opinion and

presented it as more limited than it was, and the Commissioner’s arguments to the contrary are not

persuasive. See Israel v. Colvin, 840 F.3d 432, 439 (7th Cir. 2016) (recognizing that an ALJ’s

mischaracterization of a physician’s opinion caused the ALJ to believe the opinion exaggerated

the claimant’s limitations); Krusec v. Colvin, 2016 WL 3703088, at *1 (W.D. Wis. July 8, 2016)

(finding that remand was required when the ALJ misunderstood opinion); Tennison v. Colvin,

2014 WL 2976866, at *7 (S.D. Ill. July 2, 2014) (holding that remand was required for

misinterpretation of opinion); Borland v. Astrue, 2010 WL 5209380, at *8 (E.D. Wis. Dec. 16,

2010) (same); Hill v. Astrue, 2008 WL 1818450, at *8 (N.D. Ind. Apr. 22, 2008) (concluding that

an RFC is not supported by substantial evidence when the ALJ misinterpreted a treating



                                               15
   Case: 1:18-cv-07224 Document #: 38 Filed: 02/08/21 Page 16 of 17 PageID #:689




physician’s opinion). The ALJ created a conflict between Dr. Moskovic’s opinion (as interpreted

by the ALJ) and Claimant’s own Function Report that did not exist, and then relied on that

purported conflict as a reason not to give more weight to Dr. Moskovic’s opinion. (R.30). This is

an error requiring remand.

       Claimant also challenges the ALJ’s assessment of Dr. Moskovic’s opinion because the ALJ

did not explain what weight, if any weight, he gave to other factors relevant to an evaluation of a

treating physician’s opinion including: (1) the length of the treatment relationship and frequency

of examination; (2) the nature and extent of the treatment relationship; (3) the extent to which

medical evidence supports the opinion; (4) the degree to which the opinion is consistent with the

entire record; (5) whether the physician was a specialist in the relevant area; and (6) other factors

that validate or contradict the opinion. See 20 C.F.R. § 416.927(c)(2)-(6).

       In this case, there is a long and consistent treatment relationship between Claimant and Dr.

Moskovic. As a psychiatrist, Dr. Moskovic is a specialist in the area and treated Claimant’s mental

conditions for a long period of time. As noted above (see supra n. 4), the longitudinal record of

Dr. Moskovic’s treatment notes and medication records reflect Claimant’s consistent struggle with

mental impairments and functional limitations. Yet, the ALJ does not address any of these factors

which potentially could weigh in favor of giving Dr. Moskovic’s opinions greater weight. Because

the ALJ does not address these factors, the Court does not know how or if the ALJ considered

them and will not speculate about it. Accordingly, remand is required for the reasons discussed in

this section of the Court’s Memorandum Opinion and Order as well.

IV.    Remaining Claims

       Because the Court is remanding this case on the errors discussed above, it need not address

the other arguments posited by Claimant on appeal since any additional analysis would not change



                                                 16
   Case: 1:18-cv-07224 Document #: 38 Filed: 02/08/21 Page 17 of 17 PageID #:690




the result in this case. The Commissioner, however, should not assume that the Court agrees with

the ALJ’s analysis of those issues. Similarly, Claimant also should not make assumptions either.

Rather, it simply is unnecessary for the Court to lengthen this Memorandum Opinion and Order

by addressing Claimant’s other arguments in a case that is being remanded anyway. This is

particularly true when the Court’s remand will affect the ALJ’s RFC assessment and, as a result,

the other issues Claimant has raised.

        In conclusion, the Court expresses no opinion about the decision to be made on remand but

encourages the Commissioner (and the ALJ) to do what is necessary to build a logical bridge

between the evidence in the record and the ultimate conclusions, whatever those conclusions may

be. See, e.g., Myles v. Astrue, 582 F.3d 672, 678 (7th Cir. 2009) (“On remand, the ALJ should

consider all of the evidence in the record, and, if necessary, give the parties the opportunity to

expand the record so that he may build a ‘logical bridge’ between the evidence and his

conclusions.”); Smith v. Apfel, 231 F.3d 433, 437 (7th Cir. 2000); Luna v. Shalala, 22 F.3d 687,

693 (7th Cir. 1994).

                                        CONCLUSION

        For the reasons discussed in this Memorandum Opinion and Order, Claimant’s Brief in

Support of Reversing the Decision of the Commissioner of Social Security [ECF No. 24] is granted

in part. This case is remanded to the Social Security Administration for further proceedings

consistent with this Memorandum Opinion and Order.

It is so ordered.


                                                    ____________________________________
                                                    Jeffrey T. Gilbert
                                                    United States Magistrate Judge

Dated: February 8, 2021

                                               17
